Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite subject matter that differs from the prior art in that the third magnetic direction is parallel to the first magnetic direction and having a different direction with respect to the second magnetic direction.  The closest prior art of Mingda CN 204936041 discloses the magnetic apparatus as claimed, however, the first magnetic core (3) has a first magnetic direction (vertical, Fig. 4-5) and the plurality of second magnetic cores (6, 7) have a second and third magnetic direction that run parallel to each other in a horizontal direction (Fig. 4-5).  For the above reasons, the claims overcome the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cardone et al. US 4090162, Cardone et al. US 4847582, Barton US 6489871 and Tiberghien et al. US 20070290780 are pertinent to the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.